EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. Swanson on 4/15/22.

The application has been amended as follows: 
Claims 11, 15, 19, and 20 are cancelled;

Claim 1. A method, comprising: 
changing choke trim installation between a plurality of choke trims in a chamber of a choke valve body, wherein the plurality of choke trims are different choke trim types, wherein the choke valve body and the plurality of choke trims are designed to enable each of the different choke trim types of the plurality of choke trims to be mutually exclusively secured within the chamber in the choke valve body, wherein the chamber comprises an outer fluid gallery extending around each of the plurality of choke trims when mutually exclusively secured within the chamber.

Claim 12, line reads “The method of claim 11” and should read --The method of claim 1--;

Claim 13. A method, comprising: 
securing a drilling choke trim within a production choke valve body; 
completing a first downhole well formation process; 
removing the drilling choke trim from the production choke valve body; 
securing a production choke trim within the production choke valve body, wherein the drilling choke trim is a different choke trim type than the production choke trim, wherein the production choke valve body comprises an outer fluid gallery extending around each of the drilling choke trim and the production choke trim when secured in the production choke valve body; and 
completing a second downhole well formation process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/               Examiner, Art Unit 3679                                                                                                                                                                                         
/Matthew Troutman/               Supervisory Patent Examiner, Art Unit 3679